PER CURIAM.
The summary judgment of the Law Division dismissing the complaint of plaintiff Josephine DeMarco against her mother defendant Mary DeMarco is affirmed substantially for the reasons expressed by Judge Winkelstein in his written opinion of November 10, 1992 reported at 274 N.J.Super. 257, 643 A.2d 1053 (Law Div.). We are satisfied from our study of the record and the arguments presented that defendant is shielded by parental immunity. See Foldi v. Jeffries, 93 N.J. 533, 551, 461 A.2d 1145 (1983). We are also satisfied that summary judgment was the appropriate procedure to be employed. Judson v. Peoples Bank & Trust Co. of Westfield, 17 N.J. 67, 73-75, 110 A.2d 24 (1954). All of the issues of law raised are clearly without merit. R. 2:ll-3(e)(l)(E).
Affirmed.